Citation Nr: 0834455	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-06 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
right low back and sacroiliac joint strain with degenerative 
disc disease, claimed as chronic right hip disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 23, 1969 to 
September 28, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Appeals Management Center (AMC) in 
Huntington, West Virginia, that granted service connection 
and assigned a 10 percent disability rating for right low 
back and sacroiliac joint strain with degenerative disc 
disease, effective September 28, 2000, the date of the claim 
for a chronic right hip disorder.  

In December 2004, the Board remanded the claim for service 
connection for right low back and sacroiliac joint strain 
with degenerative disc disease for additional notice and 
development.  The veteran was scheduled to appear before the 
Board at the RO in Detroit, Michigan on October 26, 2007.  
However, the veteran did not report to the hearing, and he 
has not provided good cause for his failure to report.  As 
such, the veteran's request for a hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.703 (2007).  

As the 10 percent evaluation is less than the maximum 
available rating, the issue remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

Since September 28, 2000, the veteran's right low back and 
sacroiliac joint strain with degenerative disc disease has 
been manifested by 20 degrees extension, 90 degrees forward 
flexion, 30 degrees lateral flexion, bilaterally, with pain 
on the left, and 30 degrees lateral rotation, bilaterally.  
It has not been productive of any incapacitating episodes 
within the past 12 months.  Ankylosis and objective evidence 
of neurological manifestations including radiculopathy, 
amounting to at least mild paralysis of the peripheral 
nerves, have not been shown.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
low back and sacroiliac joint strain with degenerative disc 
disease have not been met since September 28, 2000.  
38 U.S.C.A. §§ 1155, 5103, 5103A  (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.120, 4.124(a), 4.123 
(2007); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5292, 5293, 
5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 
4.71a, DC 5293 (as in effect from September 23, 2002 through 
September 25, 2003); 38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 
(as in effect from September 26, 2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The veteran's claim for an increased initial rating for his 
right low back and sacroiliac joint strain with degenerative 
disc disease arises from his disagreement with the initial 
evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the veteran in 
this case.

As to VA's duty to assist, VA afforded the veteran a VA 
examination in June 2006.  The veteran has not indicated that 
he was seen regarding his right low back and sacroiliac joint 
strain with degenerative disc disease by any provider or at 
any time other than the treatment reflected in the current 
medical records on file.  Therefore, the veteran's service 
treatment records and all identified and authorized post-
service treatment records available and relevant to the 
issues on appeal have been requested or obtained.  In 
addition, the veteran requested an opportunity to testify 
before the Board, and such a hearing was scheduled for 
October 2007.  The veteran, however, did not appear for his 
hearing.  Based upon the above, the Board finds that VA has 
satisfied its duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  
Increased Initial Rating
Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's right low back and sacroiliac joint strain with 
degenerative disc disease is rated 10 percent disabling under 
DC 5242.  Diagnostic Code 5242 pertains to degenerative 
arthritis of the spine.  38 C.F.R. § 4.71a, DC 5242 (2007).  
Given that the veteran filed his claim in 2002 (prior to the 
below discussed changes in the rating criteria for spine 
disabilities), the Board will consider other applicable 
diagnostic codes under both the old and the new rating 
criteria, including DC 5292, which contemplates limitation of 
motion of the lumbar spine; DC 5293, which contemplates 
intervertebral disc syndrome (IVDS); and DC 5295 which 
contemplates lumbosacral strain.  38 C.F.R. § 4.71a, DCs 
5292, 5293, 5295 (2002) (2003).  In addition, the Board will 
consider DC 5237 for lumbosacral strain and DC 5243 for IVDS 
under the new criteria.  38 C.F.R. § 4.71a, DCs 5237, 5243 
(2007).  

The Board notes that the veteran's right low back and 
sacroiliac joint strain with degenerative disc disease was 
claimed as a chronic right hip disorder.  Thus, the veteran's 
treatment records describe complaints, examination, and 
treatment of right hip pain.  Full range of motion as to the 
veteran's right hip was indicated during treatment in May 
1989, November 1993, May 2006, and January 2007, and on VA 
examination in June 2006.  At the time of the veteran's June 
2006 VA examination, the examiner determined that the 
veteran's symptomology was more consistent with a low back 
and sacroiliac joint strain rather than a hip injury.  As 
such, the veteran's claimed chronic right hip disorder has 
been service-connected and evaluated as right low back and 
sacroiliac joint strain with degenerative disc disease, and 
the Board's analysis will address only the diagnostic 
criteria related to the back. 

It has not been contended or shown in this case that the 
veteran has spinal fusion (DC 5241), residuals of a fracture 
of the vertebra (DC 5285), complete bony fixation of the 
spine (DC 5286), or ankylosis of the lumbar spine (DC 5289).  
Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable in the instant case.  38 
C.F.R. § 4.71a, DCs 5285, 5286, 5289 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010 (2007).  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision during the 
pendency of this appeal.  In a July 2006 rating decision, the 
veteran was granted service connection and assigned a 10 
percent disability rating for right low back and sacroiliac 
joint strain with degenerative disc disease, effective 
September 28, 2000, under DC 5242 (Degenerative arthritis of 
the spine, see also DC 5003). 

The first amendment to the rating criteria for spinal 
disabilities affected DC 5293 and went into effect on 
September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
The next amendment affected general diseases of the spine and 
became effective September 26, 2003.  68 Fed. Reg. 41,454 
(Aug. 27, 2003).  

The Board notes that, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of any lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

As noted, the Board has evaluated the veteran's back 
disability under multiple diagnostic codes to determine if 
there is any basis to increase the assigned rating.  The 
Board has considered DC 5242, pertaining to degenerative 
arthritis; DC 5292, contemplating limitation of motion of the 
lumbar spine; DCs 5293 and 5243, contemplating IVDS; and DCs 
5237 and 5295, considering lumbar strain.  Such evaluations 
involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2007).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).  

Prior to September 23, 2002, a 20 percent rating was assigned 
for moderate impairment, with recurrent attacks, while 40 
percent rating was assigned for severe IVDS, with recurring 
attacks with intermittent relief. 38 C.F.R. § 4.71a, DC 5293.

As noted, changes to the IVDS Code became effective September 
23, 2002. Effective September 26, 2003, VA revised the 
criteria for evaluating diseases and injuries of the Spine 
which resulted in a renumbering of the IVDS criteria to DC 
5243.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003). This 
regulatory change did not include any substantive change to 
the provisions enacted in 2002. 

As of September 23, 2002, intervertebral disc syndrome (IVDS) 
was evaluated either on the total duration of incapacitating 
episodes resulting from IVDS over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating was 
warranted for IVDS with incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A rating of 20 percent was 
warranted for IVDS with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A rating of 40 percent was 
warranted for IVDS with incapacitating episodes having a 
total duration of least four weeks but less than six weeks 
during the past 12 months.  Finally, a rating of 60 percent 
was warranted for IVDS with incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral strain), 5242 (degenerative 
arthritis of the spine), and 5243 (IVDS).  See 68 Fed. Reg. 
51454 (Aug. 27, 2003).  The code for IVDS (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2002 & 2007).

The September 26, 2003 regulation revisions set forth a 
General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The Board now turns to the applicable criteria.

Under the old schedular criteria of DC 5292, in effect prior 
to September 23, 2002, a higher rating of 20 percent was not 
warranted unless there was moderate limitation of lumbar 
motion.  38 C.F.R. § 4.71a, DC 5292 (2002).  On VA 
examination in June 2006, the veteran had 20 degrees 
extension, 90 degrees forward flexion, 30 degrees lateral 
flexion, bilaterally, with pain on the left, and 30 degrees 
lateral rotation, bilaterally.  The veteran estimated that 
during a flare-up, pain began at 45 degrees of forward 
flexion.  Full range of motion as to the veteran's back was 
indicated during treatment in May 1989 and October 2006. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  Based upon the 
range of motion recorded at the above examination, the Board 
concludes that the veteran's limitation of motion falls 
within the slight range.  Most ranges of motion are normal, 
and at no time has his range of motion been noted to be 
moderately severe, severe, or extremely minimal.  Thus, under 
the old qualitative criteria for evaluating limitation of 
motion of the lumbar spine, the veteran's right low back and 
sacroiliac joint strain with degenerative disc disease was 
slight, for which a 10 percent rating was warranted.  
38 C.F.R. § 4.71a, DC 5292.  Thus, the old schedular criteria 
of DC 5292 cannot serve as a basis for an increased rating in 
this particular case.  

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's right low back and 
sacroiliac joint strain with degenerative disc disease again 
fails to satisfy the requirements for more than a 10 percent 
rating.  According to the new regulations, his range of 
motion falls within the requirements for a 10 percent rating:  
forward flexion greater than 60 degrees but not greater than 
85 degrees; or combined range of motion greater than 120 
degrees but not greater than 235 degrees.  38 C.F.R. § 4.71a, 
DC 5237 (2007).  While the veteran's forward flexion is 
greater than 85 degrees, his combined range of motion is 230 
degrees.  Thus, the new schedular criteria of DC 5237 cannot 
serve as a basis for an increased rating either.

Similarly, when rated under the diagnostic code for 
lumbosacral strain, the veteran's right low back and 
sacroiliac joint strain with degenerative disc disease again 
fails to satisfy the qualitative criteria for a rating higher 
than 10 percent under the old version, as well as under the 
new version.  Compare 38 C.F.R. § 4.71a, DC 5295 (2002) with 
38 C.F.R. § 4.71a, DC 5237, General Rating Formula for 
Diseases and Injuries of the Spine (2007).  

Under the old schedular criteria of DC 5295, a higher rating 
of 20 percent was not warranted unless there was muscle spasm 
on extreme forward bending, and loss of lateral motion, 
unilateral, in standing position.  38 C.F.R. § 4.71a, DC 
5295.  In this case, there is no evidence of muscle spasm, or 
a complaint of muscle spasm, in the veteran's treatment 
records, including the June 2006 VA examination.  Thus, the 
veteran's right low back and sacroiliac joint strain with 
degenerative disc disease does not satisfy the criteria for a 
higher rating of 20 percent under the old criteria of DC 
5295.  Under the new schedular criteria, the veteran's range 
of motion does not meet the criteria for a higher rating of 
20 percent, as discussed immediately above.

In evaluating whether DC 5293, the code pertaining to IVDS, 
would entitle the veteran to a higher rating, the evidence 
for consideration does not demonstrate any neurological 
abnormalities related to his right low back and sacroiliac 
joint strain with degenerative disc disease.  During 
treatment in January 2005 the veteran described occasional 
radiation of pain into the left hip, and on VA examination in 
he described occasional radiation of pain into the right 
lower extremity.  On VA examination in June 2006, the 
examiner reported decreased sensation to light touch over the 
dorsal right foot.  However, the veteran denied current 
numbness or weakness in the lower extremities, or bowel or 
bladder incontinence.  At the time of the examination, 
neurological testing revealed that no sensory abnormalities 
beyond the decreased sensation to light touch over the dorsal 
right foot.  Thus, the findings in the medical records do not 
support a conclusion that the veteran has radiculopathy, or 
that he has any other neurological symptoms amounting to 
moderate recurrent attacks of IVDS, related to his 
service-connected right low back and sacroiliac joint strain 
with degenerative disc disease.  The veteran is thus not 
entitled to an increased rating for his right low back and 
sacroiliac joint strain with degenerative disc disease under 
the criteria of DC 5293, in effect before September 2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002 and 
September 26, 2003.  However, as noted above, the code 
relating to IVDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IVDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under this code, a 20 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least two weeks but less than 
four during the past 12 months.  Incapacitating episodes were 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  Here, there is no evidence that 
the veteran was prescribed bed rest by a physician for more 
than two weeks but less than four weeks during any one-year 
period of the rating period under consideration.  
Accordingly, he is not entitled to an increased rating under 
this version of this diagnostic code.

A September 2003 revision to the IVDS code stated that IVDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F. R. §4.25.  
For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IVDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, at Note 2.

In this case that there is no evidence of incapacitating 
episodes with bed rest prescribed by a physician as defined 
under DC 5293 or the General Rating Formula for Diseases and 
Injuries of the Spine (in effect from September 23, 2002 to 
September 26, 2003, and from September 26, 2003 through the 
present, respectively).  Therefore, it is necessary to 
determine whether the veteran may be entitled to a higher 
rating if chronic orthopedic and neurological manifestations 
are evaluated separately and combined with all other 
disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in June 2006, the veteran had 20 degrees 
extension, 90 degrees forward flexion, 30 degrees lateral 
flexion, bilaterally, with pain on the left, and 30 degrees 
lateral rotation, bilaterally.  This range of motion would 
warrant a rating of 10 percent under the general rating 
formula.  The requirements for a higher rating under the 
general rating formula, forward flexion greater than 30 
degrees but not greater than 60 degrees; or combined range of 
motion not greater than 120 degrees, are not demonstrated.  
38 C.F.R. § 4.71a, DC 5242 (2007).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).

The Board has determined that the veteran is entitled to no 
more than a 10 percent disability rating under the rating 
criteria for degenerative arthritis, DC 5242, and that the 
criteria for a rating greater than 10 percent for his right 
low back and sacroiliac joint strain with degenerative disc 
disease are not met under any of the spinal rating criteria 
applicable.  

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  Although the veteran has complained of 
flare-ups, these occur only after certain activities or in 
certain types of extreme weather.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  On VA examination in June 2006 the 
veteran reported that he experienced flare-ups that last two 
or three days and occur once per month   The veteran reported 
that he did not experience pain between flare-ups and his 
activities were not affected between flare-ups.  At the time 
of the examination, the veteran reported that his condition 
did not affect his employment in telephone sales, but that 
his condition did affect his daily and recreational 
activities because his can no longer play sports.  The 
veteran reported that during a flare-up, his range of motion 
is moderately more limited due to pain.  Significantly, the 
veteran's treatment records indicate that during treatment in 
May 1989, October 2006, and January 2007, for current right 
hip pain, full range of motion as to the back was indicated.  
Thus, the Board finds that the preponderance of the evidence 
is not in favor of a finding that during a flare-up the 
veteran meets the requirements of the diagnostic criteria for 
a higher disability rating.

The question before the Board, then, is whether the veteran 
is entitled to a separate rating for his neurological 
manifestations.  The veteran has complained of neurological 
manifestations, occasional pain radiating to his right lower 
extremity.  However, objective manifestations, beyond 
decreased sensation to light touch over the dorsal right 
foot, amounting to mild paralysis of the peripheral nerves 
have not been demonstrated in any treatment of record or 
during the June 2006 VA examination. Accordingly, the Board 
finds that the veteran is not entitled to a separate rating 
for neurological manifestations. 

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's right low back 
and sacroiliac joint strain with degenerative disc disease 
warrant no more than a 10 percent rating.  The Board finds 
that the veteran is not entitled to a separate rating for any 
neurological component of his right low back and sacroiliac 
joint strain with degenerative disc disease, as there is no 
objective evidence that any neurological manifestations are 
related to his service-connected right low back and 
sacroiliac joint strain with degenerative disc disease.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2007).  In this case, 
there has been no assertion or showing by the appellant that 
his service-connected disabilities have necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disabilities have interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R.            § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating higher than 10 percent for a right low back 
and sacroiliac joint strain with degenerative disc disease is 
denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


